GREENE COUNTY BANCORP, INC. 2 ABOUT OUR COMPANY Greene County Bancorp, Inc. is the parent company of The Bank of Greene County and its subsidiary, Greene County Commercial Bank.The Company’s consolidated assets as of June 30, 2012, were $590.7 million. The Bank of Greene County was founded in 1889 as The Building and Loan Association of Catskill.In 1974, the Bank changed to a New York State-chartered mutual savings bank, under the name Greene County Savings Bank.In 1998, the Bank converted to the mutual holding company form of ownership, with the Bank changing its name to The Bank of Greene County.A commercial bank subsidiary, Greene County Commercial Bank, was formed in June 2004.In 2006, The Bank of Greene County converted to a federally chartered savings bank. The Bank serves Greene, Albany and Columbia counties in New York State through administrative and lending/operations centers in Catskill, and twelve banking offices in Catskill-Main Street, Catskill-Commons, Cairo, Chatham, Coxsackie, Germantown, Greenport, Greenville, Hudson, Ravena-Coeymans, Tannersville and Westerlo.As part of its mission, the Bank tries to foster a sense of community through personal service, local decision-making and participation with customers in community activities. GREENE COUNTY BANCORP, INC. / SHAREHOLDER LETTER RISING TIDES [Picture of Hudson-Athens Lighthouse] TO OUR SHAREHOLDERS The expression A RISING TIDE LIFTS ALL BOATS commonly describes the notion that when an economy performs well, all the people benefit. Well, it’s no secret that the national economy hasn’t lifted many boats in recent years. But on a small scale, Greene County Bancorp, Inc. (The Company) and some of its business partners have been “rising tides” in their own right – working hard to succeed, and at the same time positively impacting the lives of people in local communities. In fact, The Bank posted record high earnings for the fourth consecutive year in fiscal 2012. We also achieved record high levels of deposits, loans, assets and capital for the fourth straight year. All of this follows a 10-year period of solid performance for which we were recognized as one of the nation’s most profitable banks (see KBW ranking page 4). Many of our small-business customers have prospered over the years as well, creating jobs and other local benefits Neighbors helping neighbors has been a cornerstone of our success – and theirs. So in addition to presenting our fiscal 2012 results, this year’s annual report introduces you to a few of our long-term customers, and describes how they’ve helped “lift a few boats” of their own. RECORD EARNINGS HIGHLIGHT 2012 FINANCIAL & BUSINESS PERFORMANCE Net income for fiscal year 2012 was a record $5.8 million, compared to $5.3 million the prior year, an increase of 10.2%. Total assets reached a record high of $590.7 million at June 30, 2012, an increase of $43.2 million, or 7.9%, over $547.5 million at the end of June 2011. Solid performance throughout the Company contributed to these noteworthy results. Net interest income increased $1.1 million to $20.8 million for fiscal year 2012, up from $19.7 million the prior year. Our long-term investment in people, upgraded facilities, new products and technology continued in 2012, helping us grow efficiently and improving the bottom line. We reduced our ratio of noninterest expenses to average assets again this year. The ratio finished at 2.73% for fiscal year-end 2012, versus 2.78% for fiscal year-end 2011. We also improved our efficiency ratio to 59.80% for fiscal year-end 2012, versus 60.62% for the year ended June 30, 2011. Our lending department continued to excel by building new relationships and expanding existing ones. Both our commercial and residential loan portfolios grew despite a sluggish economy. Net loans outstanding totaled $326.7 million at June 30, 2012, an increase of $25.7 million, or 8.5%, over the prior year-end’s $301.0 million. As the loan portfolio grows, we continue to closely monitor asset quality and adjust our allowance for loan losses when necessary. The provision for loan losses amounted to $1.8 million and $1.6 million for the years ended June 30, 2012 and 2011, respectively, an increase of $156,000, or 9.6%. The allowance for loan losses to total loans receivable was 1.86% as of June 30, 2012, compared to 1.66% at June 30, 2011. Nonperforming loans to total loans were 2.15% and 2.09% at June 30, 2012 and 2011, respectively. In addition to growing loans, our investment portfolio increased to $233.9 million at the end of fiscal 2012, up $19.6 million from $214.3 million at the end of fiscal year 2011. Increased deposits were the primary funding source for both our loan and investment portfolio growth. At June 30, 2012 and 2011, total deposits were $511.9 million and $469.9 million, respectively, an increase of $42.0 million. We remain focused on our long-term strategy of growing core deposits across our three primary lines of business – retail, commercial and municipal banking. Core deposits constituted over 85.0% of total deposits at the end of fiscal 2012. The Company’s capital ratios remained strong, with total shareholders’ equity of $52.7 million at June 30, 2012, representing 8.9% of total assets. FINANCIAL HIGHLIGHTS At or for the Years Ended June 30, (In thousands) Total assets $ Loans receivable, net Securities available-for-sale Securities held-to-maturity Deposits Shareholders’ equity Net interest income Provision for loan losses Total noninterest income Total noninterest expense Provision for income taxes Net income [NET INCOME CHART][NET LOANS CHART][NET DEPOSITS CHART] RECOGNITION FOR A DECADE OF SOLID PERFORMANCE Topping our list of awards and recognitions, Greene County Bancorp, Inc. earned a spot on the 2ank Honor Roll for exceptional financial performance over a 10-year period. Investment banking firm KBW selected honor roll winners from publicly tradedbanking institutions with more than $500 million in assets. Winners must meet the following three conditions, all before extraordinary items are considered: 1) No annual loss in net income per share reported over the past 10 years; 2) 2011 annual net income per share that is equal to or greater than the peak net income per share reported over the past 10 years; and 3) Consecutive increases in net income per share since 2009. In making the honor roll for the first time, The Company joined the ranks of financial heavyweights such as JPMorgan Chase & Co. and Wells Fargo & Co. While our community bank strategies are of course very different from those of these large institutions, we’re proud that we can compete at such a high level. We’re also proud of these other recognitions and ratings: American Banker – Top 200 Community Banks. For the third consecutive year, American Banker magazine (formerly USBanker) ranked us among the top community banks with less than $2 billion in assets (at December 31, 2011) by average return on equity for the three years ended December 31, 2009, 2010 and 2011. BauerFinancial, Inc. – 5-Star Superior Rating. Both The Bank of Greene County and Greene County Commercial Bank earned top “5-Star Superior” ratings for financial strength and safety from BauerFinancial, Inc., the nation’s leading independent bank research firm. [American Banker Cover page and BAUERFINANCIAL FIVE STAR LOGO] CAPITAL STRATEGIES We continue to evaluate various long-term uses for capital. Among them, we consider opportunities for acquiring other banks and or bank branches on a regular basis. We did not identify any such opportunities in fiscal 2012 that we believed would be in the best interest of our shareholders. Instead, as in 2011, we focused on other aspects of our long-term strategy: infrastructure upgrades, organic growth combined with new branch growth, review of additional common stock buybacks and continuing cash dividends. OUR THANKS AND BEST WISHES TO BRUCE WHITTAKER J. Bruce Whittaker, longtime director and former President and CEO of Greene County Bancorp, Inc., will retire from the Board of Directors at its annual meeting in November 2012. Mr. Whittaker has served the Company for a total of 40 years – 20 as President and CEO and the last 25 as a member of the Board. In recognition of his unprecedented tenure and ongoing value as an advisor, the Board appointed Mr. Whittaker to continue on as a non-voting Director Emeritus after his retirement. Four decades of service to one organization is truly remarkable in today’s business world. We are grateful for Bruce’s insight, wisdom and dedication, and wish him well. [PHOTO BRUCE WHITTAKER] NEW ADVISORY BOARD ESTABLISHED In June 2012 we formed a new community advisory board. Its purpose is to provide our Board of Directors and senior management with recommendations on how we can better serve local communities. The new advisory board members are: Dr. Nicolette Sacco-Brown, OD, owner of the Family Eyecare Center; Ronald W. Teator, owner of Crossroads Ford; Pamela T. Hassett, CFO and COO of EmUrgentCare, PLLC; David J. Crawford, President and Founder of Crawford Associates Engineering & Land Surveying, PC; Sean M. Byrne, Esq., President of Newgrange Enterprises; and James R. Campion, President of Columbia-Greene Community College. We believe this special collection of individuals, with their unique knowledge, perspective and skills, will immediately contribute to our Company in meaningful ways. CONTINUING OUR TRADITION OF GIVING BACK While investors typically value companies based on performance and growth potential, today more and more are factoring in a company’s commitment to and involvement in its communities. This is especially true for a community-based organization like ours. The Bank of Greene County Charitable Foundation contributed over $70,000 to more than 100 local non-profit organizations in fiscal 2012. Since 1998, the foundation has distributed over $650,000 in support of education, health and wellness, social and civic services, and cultural, arts and recreation programs. We understand that when we help improve the quality of life in our communities, we indirectly improve the quality of your investment. JOIN US AT THE ANNUAL MEETING As always, we thank our shareholders for their ongoing support, and look forward to working together in the years ahead. Shareholders are invited to join us when we further review the Company’s results and initiatives at the Annual Shareholder Meeting Brunch, which will be held at 10 am on Saturday, November 3, 2012,at Columbia-Greene Community College in Hudson, NY. While past performance – however long its duration – cannot guarantee future results, we firmly believe the Company is well positioned for continued success. We are proud of our accomplishments over the last year, and optimistic about our ability to remain among the ranks of the nation’s highest-performing financial firms. Thank you for your investment in Greene County Bancorp, Inc. Sincerely, /s/ Donald E. Gibson Donald E. Gibson President & Chief Executive Officer PORT OF CALL Washed Out, But Never Washed Up When owner Frank Guido talks about the success of his waterfront restaurant in Catskill, NY, he rattles off the names of employees as if they were family. And in his mind, that’s exactly what they are.Those names kept running through Frank’s head while he thought about what to do after Tropical Storm Irene destroyed his docks, building and inventory in August 2011.“We had about five feet of water in the entire building,” Frank said. “We thought we might be able to clean it and save it. But when we had some engineers, architects and the Board of Health come through, it became clear we had to just demolish it.”“It was devastating…I was 65 years old, and I thought maybe I might throw in the towel,” he said. “Well, I only thought about that for 30 seconds – because I’m not a quitter, and I have some very good people that I wanted to keep on board.”Friends, family, the county and The Bank of Greene County rushed to Frank’s aid. The Bank, which already held a mortgage on the property, extended a line of credit and offered interest-only payments on his loan.“Frank needed time to regroup,” said Perry Lasher, Vice President for Commercial Lending at the Bank. “Given his long track record of success operating restaurants in Catskill and Kingston, we knew he could get through this.”Initially, Frank received an estimate of $300,000 to demolish and rebuild. But the total cost ended up closer to $1 million, which he raised through a combination of federal insurance money, Small Business Administration loans, county loans and financing from the Bank. “The Bank of Greene County is still my main creditor. They were there all the time and were very, very cooperative,” Frank said.The reinvented restaurant features improved docks and a new second-story deck with a panoramic view of the Catskill Creek and Hudson River. The once seasonal facility can now remain open year-round. “We went from 25 employees to 35, and hopefully we can keep most of them working over the winter,” Frank said. “That’s one of the main reasons I wanted to reopen. These are very loyal people who depend on this place, and I want be loyal to them.”Frank is also very loyal to the Bank. “Over the six months I was closed after the storm, money just stopped coming in. The Bank was right there with short-term loans, help with all the paperwork…they never hesitated,” he said. “I never thought about going anywhere else.” HANNAY REELS Unwinding Real Potential The Town of Westerlo, NY, can lull you into a state of pastoral bliss with its rolling hills and freshly painted barns. So when you happen upon the 200,000-square-foot manufacturing facility that is Hannay Reels, you almost can’t believe it’s really there.But the family for which the company is named has always believed, for nearly 80 years spanning four generations. Since 1933, the Hannays have quietly been making some of the finest hose and cable reels in the world at their plant in this sleepy little town, population about 3,500.Freshly minted President and CEO Eric Hannay, who took over the top spot from father Roger in June 2012, credits the company’s success to focusing on what it does best, and over time figuring out how to do it better.“We’ve always concentrated on building the highest-quality hose reels available, and we’ve never strayed far from that front,” said Eric. “If you look at a reel built today, versus one built 40 years ago, there are improvements in fit, form and finish, but you’ll still recognize it as the same basic parts of a reel.”Hannay’s rugged hose and cable reels have long been a favorite in mobile applications such as aviation refueling, mining, heating oil and propane delivery, lawn care and firefighting. The company distributes its products worldwide to mega-manufacturers like Boeing and Oshkosh, and through a dealer network to smaller users.While the reels have remained essentially the same, Hannay has expanded its plant over the last decade to create more space for staging, a larger paint oven and shipping, according to Eric. “It really helps us do our job better and more efficiently,” he said.“Ten years ago the company was producing an average of 275 reels a day, compared to 400 a day now, with roughly the same number of employees,” said Eric. “We hope to hit $50 million in sales by the end of this year, up from $33 million ten years ago.”Like the quality of its products, Hannay is particular about the quality of its financial partner, which has been The Bank of Greene County for over 12 years. “They’ve never let us down,” said Eric. “They’re proactive about bringing creative ideas from the financial services industry to us.”The Bank helps Hannay with cash management, electronic transfers, credit card processing and direct deposit services. “We like the hands-on service…they do special things for us,” adds Eric. “We don’t feel like we lose a thing with them versus a larger bank. We’ve kind of grown together.”Eric also shares the Bank’s commitment to community and people. “They’re a good corporate citizen, and we try to be as well. With a staff of 145, we’re the largest employer in western Albany County. We take that responsibility very seriously.” VAN AUKEN EXPRESS Short Hops on a Long Journey The Van Auken family has been on the road for nearly 70 years, hauling small loads of freight over relatively short distances to bridge the gap between major shipping hubs and more remote locations.Based in Greenville, NY, Van Auken Express is known as an LTL (less than truckload) carrier. “Our drivers go out, make 15 or 20 stops, and come back the same day,” said Jim Van Auken Jr., who along with brother Ed took over the business last year. “We sort the freight here at our terminal, then bring it up to Albany where it’s handed off to a long-distance carrier.”The brothers are the third generation of Van Aukens to get behind the management wheel. And they count their blessings, because the road hasn’t always been smooth. “The recession four or five years ago hit trucking companies pretty hard,” said Jim. “When people aren’t buying anything, people aren’t shipping anything. Plus, some of our clients left the Hudson Valley.”Jim credits the company’s resilience to his family’s conservative management style. “I think we made it through the downturn mostly because my family never over-extended the business,” he said.“But even going into 2008 with no debt, things got tight,” added Jim. “Then along came The Bank of Greene County with a line of credit. That was a big help.”The Bank’s relationship with Van Auken dates back to 2000. “We use them for just about everything you can use a bank for,” said Jim. “They’ve been behind us all the way.”“Van Auken Express has always made sure that customers receive added value through personal service and prompt distribution,” said Stephen E. Nelson, Executive Vice President and Chief Lending Officer for the Bank. “This has enabled them to be very successful over the years. We’re proud to have them as part of the community.”“We’re all about local,” added Jim. “The local support we receive from the community…we like to give it back. Loyalty is important.”The loyalty of Van Auken’s employees and customers has played a big role in the company’s success too, said Jim. “Some of these people have been here for over 30 years.”Speaking of longtimers, you can still find Jim’s father fixing windows in the office, and his uncle zipping along the loading dock on a forklift. “They’re here just about every day,” he said smiling. HUDSON – ATHENS LIGHTHOUSE Grass Roots Effort Anchors River Landmark The Hudson-Athens Lighthouse, built in 1874, is a well-known local landmark that literally could have floated down the river one day if not for the efforts of community-minded volunteers and organizations. The U.S. Coast Guard transferred the deed for the structure to the Hudson-Athens Lighthouse Preservation Society in 2000, and the all-volunteer group has shouldered the responsibility for its upkeep ever since. When collapsed pilings threatened the structural integrity of the lighthouse, the society needed to raise $400,000 for repairs.Half the money came from small contributions made by members of the community, according to Louise Bliss, past President and current member of the preservation group.A matching state grant of $200,000 would cover the rest. “But we couldn’t obtain the state funds until after the work was completed,” said Louise.“We tried two or three banks, but only the Bank of Greene County agreed to lend us the money.” “Without their support, the needed repairs would not have been possible,” said Carol Gans, President of the society.“I’d say it was a real leap for faith and an investment in historic preservation on the part of the bank.” “We wanted to support a good cause,” said Perry Lasher, Vice President for Commercial Lending at the Bank.“But we also believed the project would be successful and that the loan would be repaid, which is was.” Separate from the loan, The Bank of Greene County Charitable Foundation has awarded grants to the society over the years. Hundreds of people visit the lighthouse annually – students on school trips, private tours and groups that rent the facility for events, noted Louise. “It’s very expensive to maintain an unheated house that’s surrounded by water,” she added.“Most people don’t realize this is an entirely private venture, so there’s a need for ongoing support.” [Picture of circular wooded steps leading to the lightkeeper’s quarters} SELECTED FINANCIAL INFORMATION The selected financial and operational data presented below at and for the years shown was derived from the audited consolidated financial statements of Greene County Bancorp, Inc. and should be read in conjunction with the consolidated financial statements presented elsewhere in this Annual Report. At or for the Years Ended June 30, (Dollars inthousands, except per share amounts) SELECTED FINANCIAL CONDITION DATA: Total assets $ $ $ Loans receivable, net Securities available-for-sale Securities held-to-maturity Deposits Shareholders' equity AVERAGE BALANCES: Total assets Interest-earning assets Loans receivable, net Securities Deposits Borrowings Shareholders' equity SELECTED OPERATIONS DATA: Total interest income Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Total noninterest income Total noninterest expense Income before provision for income taxes Provision for income taxes Net income FINANCIAL RATIOS: Return on average assets1 % % % Return on average shareholders’ equity2 Noninterest expenses to average total assets Average interest earning assets to average interest bearing liabilities Net interest rate spread3 Net interest margin4 Efficiency ratio5 Shareholders’ equity to total assets, at end of period Average shareholders’ equity to average assets Dividend payout ratio6 Actual dividends declared to net income7 Nonperforming assets to total assets, at end of period Selected Financial Information Continued… At or for the Years Ended June 30, Nonperforming loans to net loans, at end of period % % % Allowance for loan losses to non-performing loans Allowance for loan losses to total loans receivable Book value per share8 $ $ $ Basic earnings per share Diluted earnings per share OTHER DATA: Closing market price of common stock $ $ $ Number of full-service offices 12 12 11 Number of full-time equivalent employees 1 Ratio of net income to average total assets. 2 Ratio of net income to average shareholders’ equity. 3 The difference between the weighted average yield on interest-earning assets and the weighted averagecost of interest-bearing liabilities. 4 Net interest income as a percentage of average interest-earning assets. 5 Noninterest expense divided by the sum of net interest income and noninterest income. 6 Dividends per share divided by basic earnings per share. This calculation does not take into account the waiver of dividends by Greene County Bancorp, MHC. 7 Dividends declared divided by net income. 8 Shareholders’ equity divided by outstanding shares. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements.Greene County Bancorp, Inc. desires to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and is including this statement for the express purpose of availing itself of the protections of the safe harbor with respect to all such forward-looking statements.These forward-looking statements, which are included in this Management’s Discussion and Analysis and elsewhere in this Annual Report, describe future plans or strategies and include Greene County Bancorp, Inc.’s expectations of future financial results.The words “believe,” “expect,” “anticipate,” “project,” and similar expressions identify forward-looking statements.Greene County Bancorp, Inc.’s ability to predict results or the effect of future plans or strategies or qualitative or quantitative changes based on market risk exposure is inherently uncertain.Factors that could affect actual results include but are not limited to: (a) changes in general market interest rates, (b) general economic conditions, (c) legislative and regulatory changes, (d) monetary and fiscal policies of the U.S. Treasury and the Federal Reserve, (e) changes in the quality or composition of Greene County Bancorp, Inc.’s loan and investment portfolios, (f) deposit flows, (g) competition, and (h) demand for financial services in Greene County Bancorp, Inc.’s market area. These factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements, since results in future periods may differ materially from those currently expected because of various risks and uncertainties. Information We make available free of charge through our website the following filings as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission: our Annual Report on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K and all amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL Greene County Bancorp, Inc. (the “Company”) is the holding company for The Bank of Greene County (the “Bank”), which is a community-based bank offering a variety of financial services to meet the needs of the communities it serves.The Bank of Greene County is a federally chartered savings bank.The Bank of Greene County’s principal business is attracting deposits from customers within its market area and investing those funds primarily in loans, with excess funds used to invest in securities.The Bank of Greene County currently operates twelve full service branches, an administration office and an operations center in New York’s Greene, Albany, and Columbia counties.In June 2004, Greene County Commercial Bank (“GCCB”) was opened for the limited purpose of servicing local municipalities.GCCB is a subsidiary of The Bank of Greene County, and is a New York State-chartered commercial bank.Greene County Bancorp, Inc.’s stock is traded on the NASDAQ Capital Market under the symbol “GCBC.”Greene County Bancorp, MHC is a mutual holding company that owns 55.1% of Greene County Bancorp, Inc.’s outstanding common stock.In June 2011, Greene Property Holdings, Ltd. was formed as a New York corporation that has elected under the Internal Revenue Code to be a real estate investment trust.Greene Properties Holding, Ltd. is a subsidiary of The Bank of Greene County.Certain mortgages and notes held by The Bank of Greene County were transferred to and are beneficially owned by Greene Property Holdings, Ltd.The Bank of Greene County continues to service these loans. Greene County Bancorp, Inc.’s results of operations, like many other financial institutions, depend primarily on its net interest income, which is the difference between the income earned on Greene County Bancorp, Inc.’s loan and securities portfolios and the cost of funds, consisting of the interest paid on deposits and borrowings. Results of operations can also be affected by Greene County Bancorp, Inc.’s provision for loan losses, income and expense pertaining to foreclosed real estate owned, gains and losses from sales of securities, noninterest income and noninterest expense.Noninterest income consists primarily of fees and service charges.Noninterest expense consists principally of salaries and employee benefits, occupancy, equipment and data processing, and other operating expenses. Results of operations are also significantly affected by general economic and competitive conditions, changes in interest rates, as well as government policies and actions of regulatory authorities. Additionally, future changes in applicable law, regulations or government policies may materially affect Greene County Bancorp, Inc. and its related entities. Critical Accounting Policies Greene County Bancorp, Inc.’s critical accounting policies relate to the allowance for loan losses and the evaluation of securities for other-than-temporary impairment.The allowance for loan losses is based on management’s estimation of an amount that is intended to absorb losses in the existing portfolio.The allowance for loan losses is established through a provision for loan losses based on management’s evaluation of the risk inherent in the loan portfolio, the composition of the portfolio, specific impaired loans and current economic conditions.Such evaluation, which includes a review of all loans for which full collectability may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, management’s estimate of probable credit losses and other factors that warrant recognition in providing for the allowance of loan losses.However, this evaluation involves a high degree of complexity and requires management to make subjective judgments that often require assumptions or estimates about highly uncertain matters.This critical accounting policy and its application are periodically reviewed with the Audit Committee and the Board of Directors. Securities are evaluated for other-than-temporary impairment by performing periodic reviews of individual securities in the investment portfolio.Greene County Bancorp, Inc. makes an assessment to determine whether there have been any events or economic circumstances to indicate that a security on which there is an unrealized loss, is impaired on an other-than-temporary basis.The Company considers many factors, including the severity and duration of the impairment; the intent and ability of the Company to hold the equity security for a period of time sufficient for a recovery in value; recent events specific to the issuer or industry; and for debt securities, the intent to sell the security, the likelihood to be required to sell the security before it recovers the entire amortized cost, external credit ratings and recent downgrades.The Company is required to record other-than-temporary impairment charges through earnings, if it has the intent to sell, or will more likely than not be required to sell an impaired debt security before a recovery of its amortized cost basis.In addition, the Company is required to record other-than-temporary impairment charges through earnings for the amount of credit losses, regardless of the intent or requirement to sell.Credit loss is measured as the difference between the present value of an impaired debt security’s cash flows and its amortized cost basis.Non-credit related write-downs to fair value must be recorded as decreases to accumulated other comprehensive income as long as the Company has no intent or requirement to sell an impaired security before a recovery of amortized cost basis. Management of Credit Risk Management considers credit risk to be an important risk factor affecting the financial condition and operating results of Greene County Bancorp, Inc. The potential for loss associated with this risk factor is managed through a combination of policies approved by Greene County Bancorp, Inc.’s Board of Directors, the monitoring of compliance with these policies, and the periodic reporting and evaluation of loans with problem characteristics. Policies relate to the maximum amount that can be granted to a single borrower and such borrower’s related interests, the aggregate amount of loans outstanding by type in relation to total assets and capital, loan concentrations, loan-to-collateral value ratios, approval limits and other underwriting criteria. Policies also exist with respect to the rating of loans, determination of when loans should be placed on a nonperforming status and the factors to be considered in establishing Greene County Bancorp, Inc.’s allowance for loan losses.Management also considers credit risk when evaluating potential and current holdings of securities.Credit risk is a critical component in evaluating corporate debt securities. Typically, we will not purchase a security below Standard & Poor’s “A-” rating and will consider selling a security if it falls into a lower category while in the securities portfolio.Greene County Bancorp, Inc. has purchased municipal securities as part of its strategy based on the fact that such securities can offer a higher tax-equivalent yield than other similar investments. Management of Interest Rate Risk While Greene County Bancorp, Inc.’s loan portfolio, consisting primarily of mortgage loans collateralized by residential real property located in its market area, is subject to risks associated with the local economy, Greene County Bancorp, Inc.’s most significant form of market risk is interest rate risk because most of Greene County Bancorp, Inc.’s assets and liabilities are sensitive to changes in interest rates.Greene County Bancorp, Inc.’s assets consist primarily of residential mortgage loans, which have longer maturities than Greene County Bancorp, Inc.’s liabilities, which consist primarily of deposits.Greene County Bancorp, Inc. does not engage in any derivative-based hedging transactions, such as interest rate swaps and caps.Due to the complex nature and additional risk often associated with derivative hedging transactions, such as counterparty risk, it is Greene County Bancorp, Inc.’s policy to continue its strategy of mitigating interest rate risk through balance sheet composition. Greene County Bancorp, Inc.’s interest rate risk management program focuses primarily on evaluating and managing the composition of Greene County Bancorp, Inc.’s assets and liabilities in the context of various interest rate scenarios.Factors beyond management’s control, such as market interest rates and competition, also have an impact on interest income and interest expense. In recent years, Greene County Bancorp, Inc. has followed the following strategies to manage interest rate risk: (i)maintaining a high level of liquid interest earning assets such as short-term federal funds sold and various investment securities; (ii)maintaining a high concentration of less interest-rate sensitive and lower-costing core deposits; (iii) originating consumer installment loans that have up to five-year terms but that have significantly shorter average lives due to early prepayments; (iv)originating adjustable-rate commercial and home equity loans; and (v) where possible, matching the funding requirements for fixed-rate residential mortgages with lower-costing core deposit accounts. By investing in liquid securities, which can be sold to take advantage of interest rate shifts, and originating consumer installment loans with shorter average durations, Greene County Bancorp, Inc. believes it is better positioned to react to changes in market interest rates.Investments in short-term securities, however, generally bear lower yields than longer-term investments.Greene County Bancorp, Inc. also attempts to offset interest rate risk by investing in adjustable rate securities, which will increase or decrease at periodic intervals based on a current interest rate. Thus, these strategies may result in lower levels of interest income than would be obtained by investing in longer-term fixed-rate investments. Gap Analysis.The matching of assets and liabilities may be analyzed by examining the extent to which such assets and liabilities are “interest rate sensitive” and by monitoring a company’s interest rate sensitivity “gap.”An asset or liability is deemed to be interest rate sensitive within a specific time period if it will mature or reprice within that time period. The interest rate sensitivity gap is defined as the difference between the amount of interest-earning assets maturing or repricing within a specific time period and the amount of interest-bearing liabilities maturing or repricing within that same time period. A gap is considered positive when the amount of interest rate sensitive assets exceeds the amount of interest rate sensitive liabilities. A gap is considered negative when the amount of interest rate sensitive liabilities exceeds the amount of interest rate sensitive assets. Accordingly, during a period of rising interest rates, an institution with a negative gap position generally would not be in as favorable a position, compared with an institution with a positive gap, to invest in higher yielding assets. The resulting yield on the institution’s assets generally would increase at a slower rate than the increase in its cost of interest bearing liabilities. Conversely, during a period of falling interest rates, an institution with a negative gap would tend to experience a repricing of its assets at a slower rate than its interest bearing liabilities which, consequently, would generally result in its net interest income growing at a faster rate than an institution with a positive gap position. At June 30, 2012, Greene County Bancorp, Inc.’s cumulative one-year and three-year gap positions, the difference between the amount of interest-earning assets maturing or repricing within one year and three years and interest-bearing liabilities maturing or repricing within one year and three years, as a percentage of total interest earning assets were positive 3.63% and 0.29% respectively. Certain shortcomings are inherent in this method of analysis. For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates. It should also be noted that interest-bearing core deposit categories, which have no stated maturity date, have an assumed decay rate applied to create a cash flow on those deposit categories for gap purposes.Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates. Additionally, certain assets such as adjustable-rate loans have features that restrict changes in interest rates both on a short-term basis and over the life of the asset. Further, in the event of changes in interest rates, prepayment and early withdrawal levels would likely deviate significantly from those assumed in calculating the table. Finally, the ability of many borrowers to service their adjustable-rate loans may decrease in the event of an interest rate increase. The following table presents Greene County Bancorp, Inc.’s economic value of equity (“EVE”).The EVE table indicates the market value of assets less the market value of liabilities at each specific rate shock environment.The EVE can be viewed as a form of the mark-to-market net worth of the statement of financial condition.These calculations were based upon assumptions believed to be fundamentally sound, although they may vary from assumptions utilized by other financial institutions.The information set forth below is based on data that included all financial instruments as of June 30, 2012.Assumptions made by Greene County Bancorp, Inc. relate to interest rates, loan prepayment rates, core deposit duration, and the market values of certain assets and liabilities under the various interest rate scenarios.Actual maturity dates were used for fixed rate loans and certificate accounts.Securities were scheduled at either maturity date or next scheduled call date based upon judgment of whether the particular security would be called based upon the current interest rate environment, as it existed on June 30, 2012.Variable rate loans were scheduled as of their next scheduled interest rate repricing date.Additional assumptions made in the preparation of the EVE table include prepayment rates on loans and mortgage-backed securities. For each interest bearing core deposit category, a discounted cash flow based upon the decay of each category was calculated and a discount rate applied based on the FHLB fixed rate advance term nearest the average life of the category.The noninterest bearing category does not use a decay assumption, and the 24 month FHLB advance rate was used as the discount rate.The EVE at “Par” represents the difference between Greene County Bancorp, Inc.’s estimated value of assets and value of liabilities assuming no change in interest rates.The EVE for a decrease of 100, 200 and 300 basis points have been excluded since they would not be meaningful in the interest rate environment as of June 30, 2012. The following sets forth Greene County Bancorp, Inc.’s EVE as of June 30, 2012. Changes in EVE as a % market interest rates $ Change % Change of assets (Basis Points) Company EVE From Par From Par EVE Ratio1 Change 2 (Dollars In thousands) +300 bp (39.02)% 8.74% (432) bps +200 bp (16,682) (20.82)% 10.96% (210) bps +100 bp 74,351 (5,762) (7.19)% 12.44% (62) bps PAR 80,113 0 0.00% 13.06% 0 bps 1 Calculated as the estimated EVE divided by the present value of total assets. 2 Calculated as the excess (deficiency) of the EVE ratio assuming the indicated change in interest rates over the estimated EVE ratio assuming no change in interest rates. As also indicated with the gap analysis, certain shortcomings are inherent in the methodology used in the above interest rate risk measurements.Modeling changes in EVE require the making of certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates. FINANCIAL OVERVIEW Net income for the year ended June 30, 2012 amounted to $5.8 million or $1.40 per basic and $1.39 per diluted share as compared to $5.3 million or $1.28 per basic and $1.27 per diluted share for the year ended June 30, 2011, an increase of $539,000, or 10.2%.The increase in net income was primarily the result of an increase of $1.1 million in net interest income, which was partially offset by a $459,000 increase in noninterest expense.The increase in net interest income was the result of growth in the average balances of interest earning assets complemented by a decrease in average cost of our interest bearing deposits, which was partially offset by a decrease in the yield on interest earning assets.The increase in noninterest expense was primarily the result of a $178,000 expense related to the defined benefit pension plan, and a $135,000 prepayment penalty realized as a result of paying off a $2.0 million term borrowing prior to maturity. Total assets grew $43.1 million or 7.9% to $590.7 million at June 30, 2012 as compared to $547.5 million at June 30, 2011.Net loans increased $25.7 million, or 8.5%, to $326.7 million at June 30, 2012 as compared to $301.0 million at June 30, 2011.Securities classified as both available for sale and held to maturity increased $19.6 million to $233.9 million at June 30, 2012 as compared to $214.3 million at June 30, 2011.The increase in securities was the result of growth in deposits in excess of loan growth during the fiscal year ended June 30, 2012.Deposits grew $42.0 million to $511.9 million at June 30, 2012 as compared to $469.9 million at June 30, 2011.Of this growth in deposits, $13.2 million consisted of growth in deposits with Greene County Commercial Bank, and represented deposits by local municipalities.It is required that securities be pledged as collateral for these deposits in excess of FDIC insurance limits for these municipalities.The remaining $28.8 million in deposit growth was the result of an increase in retail deposits at The Bank of Greene County, and was due to continued growth in newer branches within our recently expanded market area.Total shareholders’ equity amounted to $52.7 million at June 30, 2012, or 8.9% of total assets, compared to $48.1 million at June 30, 2011, or 8.8% of total assets. COMPARISON OF FINANCIAL CONDITION AT JUNE 30, 2, 2011 Securities Securities increased to $233.9 million at June 30, 2012 from $214.3 million at June 30, 2011, an increase of $19.6 million.The increase in the portfolio was the result of $80.0 million of securities purchases during the fiscal year ended June 30, 2012.Purchases consisted of $1.0 million of U.S. Treasury securities, $38.5 million of mortgage-backed securities, and $40.5 million of state and political subdivision securities.This increase was partially offset by the sale of corporate debt securities totaling $770,000, and maturities and principal repayments of $58.6 million, of which $32.4 million were mortgage-backed securities, $15.2 million were state and political subdivision securities, $10.0 million were U.S. government sponsored enterprise securities, and $1.0 million were corporate debt securities.Sales of securities resulted in gross realized gains of $11,000 during the year ended June 30, 2012.During fiscal 2011, the proceeds from sales of available-for-sale securities were $7.7 million and, the gross realized gains were $233,000.A write-down of $25,000 and $2,000 was recognized for other-than-temporary impairment on a held-to-maturity security during fiscal 2012 and 2011, respectively, which was recognized in net income for each period. The Company’s investments in mortgage-backed securities include pass-through securities and collateralized mortgage obligations issued and guaranteed by Fannie Mae, Freddie Mac, and GNMA.As of June 30, 2012, no private-label mortgage-backed securities or collateralized mortgage obligations were held in the securities portfolio.During the year ended June 30, 2012 and 2011, the Company invested $32.3 million and $8.7 million, respectively, in a nonstandard type of mortgage-backed security called DUS bonds, which are bonds issued under a program originally initiated by Fannie Mae called the Delegated Underwriting and Servicing Program with underlying collateral in multi-family housing.They offer a yield maintenance provision, which helps protect the value of the investment in a declining or low interest rate environment.However, due to the yield maintenance provision, the Company paid a significant amount of premium when acquiring these investments.Further, these securities offer less interest rate sensitivity, especially in a declining rate environment.Total DUS bonds held by the Company were $64.3 million at June 30, 2012.Mortgage-backed securities, including “DUS” bonds, accounted for $131.5 million of the $233.9 million of securities held in the Company’s securities portfolio at June 30, 2012.Within the portfolio, the book value of adjustable rate mortgage-backed securities totaled $527,000 at June 30, 2012.The fair value of mortgage-backed securities that mature in ten years or less amounted to $76.0 million which helps to offset the interest rate sensitivity of longer term fixed rate loans such as residential mortgage loans. At June 30, 2012, unrealized gains and losses on securities, including both available-for-sale and held-to-maturity, amounted to a net gain of $5.9 million as compared to a net gain of $4.0 million at June 30, 2011.Management believes that as of June 30, 2012, none of the unrealized losses in the portfolio were the result of other-than-temporary impairment, but rather were associated with the changing interest rate environment, widening credit spreads and market illiquidity at the end of the fiscal year.Management’s process for evaluating securities for other-than-temporary impairment is discussed within Note 1 Summary of significant accounting policies in the Notes to Consolidated Financial Statements. At June 30, 2012, 28.7% of our securities portfolio consisted of state and political subdivision securities to take advantage of tax savings and to promote our participation in the communities in which we operate.Greene County Bancorp, Inc. continues to operate a niche market of financing for fire trucks and firehouses through either bond purchases or loans.These fire truck and firehouse bonds are considered a form of state and political subdivision securities. Carrying Value at June 30, (Dollars In thousands) 2012 2011 Balance Percentage of portfolio Balance Percentage of portfolio Securities available-for-sale: U.S. government sponsored enterprise $ % $ % State and political subdivisions Mortgage-backed securities-residential Mortgage-backed securities-multi-family Asset-backed securities 19 23 Corporate debt securities Total debt securities Equity securities and other Total securities available-for-sale Securities held-to-maturity: U.S. treasury securities U.S. government sponsored enterprise State and political subdivisions Mortgage-backed securities-residential Mortgage-backed securities-multi-family Other securities Total securities held-to-maturity Total securities $ % $ % Loans Total net loans increased to $326.7 million at June 30, 2012 from $301.0 million at June 30, 2011, an increase of $25.7 million or 8.5%.The Bank of Greene County continued to have strong demand for the mortgage loan and commercial loan products offered. Real estate loans increased $26.6 million, or 10.3%, during fiscal year2012 , with an $11.8 million increase in residential mortgage loans and a $16.9 million increase in nonresidential real estate loans, which was partially offset by a $1.6 million decrease in construction and land loans and a $526,000 decrease in multifamily loans. The Bank of Greene County has attempted to maintain a policy of not offering the lowest mortgage rates while providing superior customer service and maintenance of loans in its portfolio.We believe that consumers are willing to pay a slight premium for such service and consistency.Frequent changes in loan processors when their loans are sold in the secondary market have become tiresome for many consumers and they look for an institution that will not sell their loans.However, as a result of this policy some consumers who are primarily interested in the lowest rate have refinanced their mortgages with other financial institutions. The Bank of Greene County has successfully marketed its products and services to local businesses and as such has seen an increase in nonresidential mortgage loans, which increased to $80.8 million at June 30, 2012 from $63.9 million at June 30, 2011, an increase of $16.9 million or 26.4%.Other commercial loans increased to $21.7 million at June 30, 2012 as compared to $18.8 million at June 30, 2011.The Bank of Greene County has been successful in marketing both deposit and loan products to the local business community by emphasizing efforts to provide the best local service.The Bank of Greene County has invested in technology and staff in order to offer the same products and services as the larger regional financial institutions, but with better customer service and local decision making. Home equity loans decreased to $22.8 million at June 30, 2012 from $25.6 million at June 30, 2011, a decrease of $2.8 million or 10.9%. As a result of the changes discussed above, residential real estate mortgages represented 58.2% and 59.4% of our loan portfolio at June 30, 2012 and 2011, respectively.The loan portfolio growth has shifted more toward nonresidential mortgage loans and commercial loans, which are generally higher yielding loans with greater credit risk and are primarily adjustable-rate, helping to reduce interest rate risk. These loans make up 30.8% of total gross loans at June 30, 2012 compared to 27.0% at June 30, 2011.The Bank of Greene County continues to use a conservative underwriting policy in regard to all loan originations, and does not engage in sub-prime lending or other higher-risk loans such as option ARM products or negative amortization loans.The Bank requires a down payment and, if certain loan-to-value ratios are not met for residential mortgages, then private mortgage insurance (“PMI”) is required.Most other loan products require some form of collateral in addition to the borrower meeting certain credit quality standards. We are subject to the effects of any downturn, and especially, a significant decline in home values in our markets could have a negative effect on our results of operations.A significant decline in home values would likely lead to a decrease in residential real estate loans and new home equity loan originations and increased delinquencies and defaults in both the consumer home equity loan and the residential real estate loan portfolios which would result in increased losses in these portfolios.During fiscal year 2012 declines in home values have been modest in the Company’s market area. At June 30, (Dollars In thousands) Balance Percentage of portfolio Balance Percentage of portfolio Real estate mortgages: Residential $ % $ % Nonresidential Construction and land Multifamily Total real estate mortgages Home equity loans Consumer installment Commercial loans Total gross loans % % Deferred fees and costs Allowance for loan losses ) ) Total net loans $ $ Allowance for loan losses The allowance for loan losses is established through a provision for loan losses based on management’s evaluation of the risk inherent in the loan portfolio, the composition of the loan portfolio, specific impaired loans and current economic conditions.Such evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, payment status of the loan, historical loan loss experience and other factors that warrant recognition in providing for an allowance for loan loss.The Bank of Greene County considers residential mortgages, home equity loans and installment loans to customers as small, homogeneous loans, which are generally evaluated for impairment collectively based on historical loss experience.Large nonresidential mortgage and commercial loans are reviewed individually and considered impaired if it is probable that The Bank of Greene County will not be able to collect scheduled payments of principal and interest when due, according to the contractual terms of the loan agreements.The measurement of impaired loans is generally based on the fair value of the underlying collateral. The allowance for loan losses is increased by a provision for loan losses (which results in a charge to expense) and recoveries of loans previously charged off and is reduced by charge-offs. Additionally, the OCC, as an integral part of its examination process, periodically reviews The Bank of Greene County’s allowance for loan losses and may require The Bank of Greene County to recognize additions to the allowance based on its judgment about information available to it at the time of its examination. Analysis of the Allowance for Loan Losses At of For the years ended June 30, (Dollars In thousands) Balance at the beginning of the period $ $ Charge-offs: Residential real estate mortgages Nonresidential mortgages Multifamily real estate mortgages Consumer installment Commercial loans 67 9 Total loans charged off Recoveries: Residential real estate mortgages 7 Consumer installment 82 95 Commercial loans 2 9 Total recoveries 91 Net charge-offs Provisions charged to operations Balance at the end of the period $ $ Ratio of net charge-offs to average loans outstanding % % Ratio of net charge-offs to average assets % % Ratio of net charge-offs to nonperforming assets % % Allowance for loan losses to nonperforming loans % % Allowance for loan losses to total loans % % Nonaccrual loans and Nonperforming assets Management places loans on nonaccrual status once the loans have become 90 days or more delinquent or sooner if there is a significant reason for management to believe the collectability is questionable and, therefore, interest on the loan will no longer be recognized on an accrual basis.The Company identifies impaired loans and measures the impairment in accordance with FASB ASC subtopic “Receivables – Loan Impairment.”Management may consider a loan impaired once it is classified as nonaccrual and when it is probable that the borrower will be unable to repay the loan according to the original contractual terms of the loan agreement or the loan is restructured in a troubled debt restructuring.Management does not evaluate all loans individually for impairment.The Bank of Greene County considers residential mortgages, home equity loans and installment loans as small, homogeneous loans, which are evaluated for impairment collectively based on historical loan experience and other factors.In contrast, large commercial mortgage, construction, multi-family and commercial loans are reviewed individually and considered impaired if it is probable that The Bank of Greene County will not be able to collect scheduled payments of principal and interest when due, according to the contractual terms of the loan agreement.The measurement of impaired loans is generally based on the fair value of the underlying collateral.The majority of The Bank of Greene County’s loans, including most nonaccrual loans, are small homogenous loan types adequately supported by collateral.As a result, the level of impaired loans may only be a portion of the nonaccrual loans.Loans that are delinquent or slow paying may not be impaired.Management considers the payment status of loans in the process of evaluating the adequacy of the allowance for loan losses among other factors.Loans that are either delinquent a minimum of 60 days or are on nonaccrual status, and are not individually considered impaired, are either designated as Special Mention or Substandard, and the allocation of the allowance for loan loss is based upon the risk associated with such designation.For further discussion and detail regarding the Allowance for Loan Losses and impaired loans please refer to Note 4 Loans in the Notes to Consolidated Financial Statements. A loan does not have to be 90 days delinquent in order to be classified as nonperforming.Loans 90 days or more delinquent and still accruing, along with foreclosed real estate are also considered to be nonperforming assets. The following table sets forth information regarding nonaccrual loans and other nonperforming assets. At June 30, (Dollars In thousands) Nonaccrual loans: Real estate mortgages: Residential $ $ Nonresidential Construction and land Multifamily Home equity loans 60 49 Commercial loans Consumer installment loans 25 41 Total nonaccrual loans Accruing loans delinquent 90 days or more Residential 83 Home Equity 41 Total accruing loans delinquent 90 days or more Foreclosed real estate: Residential 60 Nonresidential 80 Foreclosed real estate Total nonperforming assets $ $ Total nonperforming assets as a percentage of total assets % % Total nonperforming loans to net loans % % The table below details information on impaired loans as of June 30, 2012 and 2011: (In thousands) Balance of impaired loans, with a valuation allowance $ $ Allowance relating to impaired loans included in allowance for loan losses Balance of impaired loans, without a valuation allowance Average balance of impaired loans for the fiscal year ended Interest income recorded on impaired loans during the fiscal year ended 35 The table below details information related to nonaccrual loans as of June 30, 2012 and 2011: (In thousands) Nonaccrual Loans $ $ Interest income that would have been recorded if loans had been performing in accordance with original terms Interest income that was recorded on nonaccrual loans during the fiscal year ended Nonperforming assets amounted to $7.3 million at June 30, 2012 and $6.7 million as of June 30, 2011, an increase of approximately $540,000 or 8.0%. Total impaired loans amounted to $4.7 million at June 30, 2012 compared to $2.9 million at June 30, 2011, an increase of $1.8 million or 61.8%.Impaired loans at June 30, 2012 consisted of 19 loans secured primarily by real estate.The growth in impaired loans resulted from adverse changes within the economy and increases in local unemployment.Loans on nonaccrual status totaled $6.9 million at June 30, 2012 of which $3.5 million were in the process of foreclosure.Included in nonaccrual loans, $1.3 million were less than 90 days past due, or were current at June 30, 2012, but have a recent history of delinquency greater than 90 days past due.These loans will be returned to accrual status once they have demonstrated a history of timely payments.Included in total loans past due were $905,000 of loans making payments pursuant to forbearance agreements.Under the forbearance agreements, the customers have made arrangements with the Bank to bring the loans current over a specified period of time (resulting in an insignificant delay in repayment).During the terms of the forbearance agreements, the Bank has agreed not to continue foreclosure proceedings. Premises and equipment Premises and equipment amounted to $14.9 million at June 30, 2012 as compared to $15.4 million at June 30, 2011, a decrease of $508,000 or 3.3%.The net decrease was primarily due to depreciation for the period totaling $835,000, partially offset by purchases totaling $327,000.There were no disposals of premises and equipment during the fiscal year ended June 30, 2012. Other assets Other assets, consisting primarily of accrued interest receivable, foreclosed real estate and prepaid expenses, totaled $5.6 million at June 30, 2012, compared to $4.9 million at June 30, 2011, an increase of $707,000.This increase was primarily the result of an increase of $1.1 million in income taxes receivable due to the implementation of certain tax reduction strategies during the fiscal year ended June 30, 2012.During the fiscal year ended June 30, 2010, the Bank of Greene County prepaid FDIC insurance premiums through December 31, 2012.At June 30, 2011, the balance of prepaid FDIC insurance premiums was $1.2 million, and decreased to $906,000 at June 30, 2012.At June 30, 2012, foreclosed real estate totaled $260,000 and consisted of two properties which were recorded at their fair value less cost to sell at the time of foreclosure.Foreclosed real estate totaled $443,000 at June 30, 2011. Deposits Total deposits increased to $511.9 million at June 30, 2012 as compared to $469.9 million at June 30, 2011, an increase of $42.0 million or 8.9%.Savings deposits increased $20.9 million or 18.7% to $132.8 million at June 30, 2012 as compared to $111.9 million at June 30, 2011.Interest-bearing checking accounts (NOW accounts) increased $35.6 million or 24.8% to $179.0 million at June 30, 2012 as compared to $143.4 million at June 30, 2011.Money market deposits increased $1.5 million or 2.0% to $75.3 million at June 30, 2012 as compared to $73.8 million at June 30, 2011.Noninterest-bearing deposits increased $3.5 million or 7.1% to $52.8 million at June 30, 2012 as compared to $49.3 million at June 30, 2011.Certificates of deposit decreased by $19.5 million or 21.3% to $72.0 million at June 30, 2012 as compared to $91.5 million at June 30, 2011.The continued low interest rate environment during fiscal 2012 and 2011 has resulted in these certificates of deposit repricing at lower interest rates as they mature.The decline in interest rates has caused the balances held in certificates of deposits to decrease as customers move the funds to more liquid non-maturity deposit products. At June 30, (Dollars inthousands) 2012 2011 Balance Percentage of portfolio Balance Percentage of portfolio Noninterest-bearing deposits $ % $ % Certificates of deposit Savings deposits Money market deposits NOW deposits Total deposits $ % $ % Borrowings Total borrowings from the Federal Home Loan Bank (“FHLB”) decreased $5.3 million to $21.0 million at June 30, 2012 compared to $26.3 million at June 30, 2011.Borrowings from overnight advances decreased $300,000 to $14.0 million at June 30, 2012 from $14.3 million at June 30, 2011.These short term advances were utilized to fund growth in interest-earning assets.Term borrowings decreased $5.0 million to $7.0 million at June 30, 2012 from $12.0 million at June 30, 2011 as a result of repayments at maturity of $3.0 million and prepayments of $2.0 million.The Company’s borrowing agreements are discussed further within Note 7 Borrowings in the Notes to Consolidated Financial Statements. Other liabilities Other liabilities, consisting primarily of accrued liabilities and a net deferred tax liability, totaled $5.1 million at June 30, 2012, compared to $3.2 million at June 30, 2011, an increase of $1.9 million or 59.4%.This increase was due primarily to an increase in the defined benefit pension plan liability of $894,000, an increase in the net deferred tax liability of $342,000, and an increase in the SERP liability of $271,000.For further information regarding these changes, see Note 9 Employee Benefits Plans and Note 12 Income Taxes. Shareholders’ equity Shareholders’ equity increased to $52.7 million at June 30, 2012 from $48.1 million at June 30, 2011, as net income of $5.8 million was partially offset by other comprehensive loss of $346,000 and dividends declared and paid of $1.3 million.Other changes in equity, totaling an increase of $396,000, were the result of option exercisesassociated with the Company’s 2008 Stock Option Plan. COMPARISON OF OPERATING RESULTS FOR THE YEARS ENDED JUNE 30, 2, 2011 Net Interest Income Net interest income, the primary contributor to earnings, represents the difference between income on interest-earning assets and expense on interest-bearing liabilities.Net interest income also depends on the volume of interest-earning assets and interest bearing liabilities and the interest rate earned or paid on them, respectively.Net interest income for the fiscal year ended June 30, 2012 amounted to $20.8 million as compared to $19.7 million for the fiscal year ended June 30, 2011, an increase of $1.1 million, or 5.6%. Average Balance Sheet The following table sets forth certain consolidated information relating to Greene County Bancorp, Inc. for the years ended June 30, 2012 and 2011.For the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, are expressed both in dollars and rates.No tax equivalent adjustments were made.Average balances are based on daily averages. Average loan balances include non-performing loans.The loan yields include net amortization of certain deferred fees and costs that are considered adjustments to yields. (Dollars in thousands) Average Interest Average Average Interest Average Outstanding Earned/ Yield/ Outstanding Earned/ Yield/ Balance Paid Rate Balance Paid Rate Interest earning assets: Loans receivable, net1 5.64% 5.93% Securities2 3.05 3.21 Interest bearing bank balances and Federal Funds 28 0.23 42 0.27 FHLB stock 62 4.52 80 5.57 Total interest earning assets 4.50% 4.73% Cash and due from banks Allowance for loan losses Other non-interest earning assets Total Assets Interest bearing liabilities: Savings and money market deposits 0.59% 0.66% NOW deposits 0.59 0.64 Certificates of deposit 1.29 1.93 Borrowings 2.84 3.26 Total interest bearing liabilities 0.78% 1.03% Non-interest bearing deposits Other non-interest bearing liabilities Shareholders’ equity Total liabilities and equity Net interest income Net interest rate spread 3.72% 3.70% Net interest margin 3.84% 3.85% Average interest earning assets to average interest bearing liabilities 117.84% 116.89% 1Calculated net of deferred loan fees, loan costs, and loans in process. 2Includes tax-free securities, mortgage-backed securities and asset-backed securities. Rate / Volume Analysis The following table presents the extent to which changes in interest rates and changes in the volume of interest earning assets and interest bearing liabilities have affected Greene County Bancorp, Inc.’s interest income and interest expense during the periods indicated.Information is provided in each category with respect to: (i) Change attributable to changes in volume (changes in volume multiplied by prior rate); (ii) Change attributable to changes in rate (changes in rate multiplied by prior volume); and (iii) The net change. The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. (In thousands) 2012 versus 2011 2011 versus 2010 Increase/(Decrease) Total Increase/(Decrease) Total Due to Increase/ Due to Increase/ Interest earning assets: Volume Rate (Decrease) Volume Rate (Decrease) Loans receivable, net1 Securities2 Interest bearing bank balances and Federal Funds 17 2 19 FHLB stock 5 2 Total interest earning assets Interest bearing liabilities: Savings and money market deposits 40 NOW deposits 70 Certificates of deposit Borrowings 12 Total interest bearing liabilities Net interest income 1 Calculated net of deferred loan fees, loan costs, and loans in process. 2 Includes tax-free securities, mortgage-backed securities and asset-backed securities. As the above table shows, net interest income for the fiscal year ended June 30, 2012 has been affected most significantly by the increase in the volume of loans and securities complemented by the decrease in rates paid on interest bearing liabilities.Despite the positive effects on net interest income from increased volume and lower cost of funds, declines in the yields on interest earning assets has resulted in net interest spread and net interest margin being relatively flat.Net interest spread increased 2 basis points to 3.72% for the fiscal year ended June 30, 2012 as compared to 3.70% for the fiscal year ended June 30, 2011.Net interest margin decreased one basis point to 3.84% for the fiscal year ended June 30, 2012 as compared to 3.85% for the fiscal year ended June 30, 2011. Interest income Interest income for the fiscal year ended June 30, 2013 amounted to $24.3 million as compared to $24.2 million for the fiscal year ended June 30, 2011, an increase of $117,000 or 0.5%.Growth in interest earning assets was offset by a decrease in yield on these assets.Interest income is derived from loans, securities and other interest earning assets.Total average interest earning assets increased to $540.6 million for fiscal 2012 as compared to $512.3 million for fiscal 2011, an increase of $28.3 million or 5.5%.The yield earned on such assets decreased 23 basis points to 4.50% for fiscal 2012 as compared to 4.73% for fiscal 2011. Interest income earned on loans amounted to $17.8 million for the year ended June 30, 2012 as compared to $17.9 million for the year ended June 30, 2011.Average loans outstanding increased $13.2 million, or 4.4%, to $315.2 million for fiscal 2012 as compared to $302.0 million for fiscal 2011.The yield on such loans decreased 29 basis points to 5.64% for fiscal 2012 as compared to 5.93% for fiscal 2011.Approximately 25.5% of the loan portfolio is adjustable rate, of which a large portion is tied to the Prime Rate.However, many of these loans have interest rate floors, which are intended to lessen the impact of any future interest rate reductions within this portfolio. Interest income earned on securities (excluding FHLB stock) increased to $6.5 million for fiscal 2012 as compared to $6.2 million for fiscal 2011.The average balance of securities increased $18.7 million, or 9.7%, to $212.0 million for the year ended June 30, 2012 as compared to $193.3 million for the year ended June 30, 2011.The average yield on such securities decreased 16 basis points to 3.05% for fiscal 2012 as compared to 3.21% for fiscal 2011.No adjustments were made to tax-effect the income for the state and political subdivision securities, which often carry a lower yield because of the offset expected from income tax benefits gained from holding such securities. Interest income earned on federal funds and interest bearing deposits amounted to $28,000 for the year ended June 30, 2012 as compared to $42,000 for the year ended June 30, 2011, a decrease of $14,000 or 33.3%.The average balance of federal funds and interest bearing deposits decreased $3.6 million during this same period.Dividends on FHLB stock decreased to $62,000 for fiscal 2012 as compared to $80,000 for fiscal 2011. Interest expense Interest expense for the fiscal year ended June 30, 2012 amounted to $3.6 million as compared to $4.5 million for the fiscal year ended June 30, 2011, a decrease of $928,000, or 20.6%.This decrease was the result of a decrease in the average rate paid on deposits, which was complemented by a shift in the mix of interest bearing liabilities out of higher costing certificates of deposits and term borrowings, to lower costing checking and savings deposits and overnight borrowings.Interest expense includes interest on deposits as well as borrowings. The rate paid on such liabilities decreased 25 basis points to 0.78% for fiscal 2012 as compared to 1.03% for fiscal 2011.Total average interest bearing liabilities increased to $458.7 million for fiscal 2012 as compared to $438.3 million for fiscal 2011, an increase of $20.4 million, or 4.7%. Interest expense paid on savings and money market accounts amounted to $1.2 million for the year ended June 30, 2012 as compared to $1.1 million for the year ended June 30, 2011, an increase of $40,000, or 3.5%. The rate paid on savings and money market accounts decreased 7 basis points to 0.59% for fiscal 2012 as compared to 0.66% for fiscal 2011.The average balance of savings and money market accounts increased by $25.9 million to $198.9 million for the year ended June 30, 2012 as compared to $173.0 million for the year ended June 30, 2011. Interest expense paid on NOW accounts amounted to $1.0 million for the years ended June 30, 2012 and 2011.The average balance of NOW accounts increased to $165.5 million for fiscal 2012 as compared to $153.2 million for fiscal 2011, an increase of $12.3 million.The average rate paid on NOW accounts decreased 5 basis points to 0.59% for fiscal 2012 as compared to 0.64% for fiscal 2011. Interest expense paid on certificates of deposit amounted to $1.0 million for the year ended June 30, 2012 as compared to $1.9 million for the year ended June 30, 2011, a decrease of $816,000.The average rate paid on certificates of deposit decreased 64 basis points to 1.29% for fiscal 2012 as compared to 1.93% for fiscal 2011.The average balance on certificates of deposit decreased to $80.5 million for the year ended June 30, 2012 as compared to $95.7 million for the year ended June 30, 2011.Market interest rates have remained low through fiscal 2012 resulting in certificates of deposits to reprice at lower rates at maturity or shift to other non-maturity deposit products. Interest expense on borrowings amounted to $394,000 for fiscal 2012 as compared to $531,000 for fiscal 2011, as the average balance of borrowings decreased to $13.9 million from $16.3 million when comparing the years ended June 30, 2012 and 2011.The rate paid on such borrowings decreased 42 basis points to 2.84% for fiscal 2012 as compared to 3.26% for fiscal 2011. Provision for loan losses Management continues to closely monitor asset quality and adjust the level of the allowance for loan losses when necessary.During the year ended June 30, 2012 and 2011, the Company increased the level of allowance for loan losses due to an increase in the amount of loans, nonperforming assets and loan charge-offs resulting from a decline in the overall economy, and an increase in local unemployment. Also, during the years ended June 30, 2012, the Company increased its provision for loan losses as a result of flood damage caused by Hurricane Irene within several of the communities within its market area.The Company recognized a charge-off of $130,000 during the year ended June 30, 2012 resulting from the flood damage and continues to assess the impact on its loan portfolio from this natural disaster and monitor the credit quality of the affected loans.As a result, the provision for loan losses amounted to $1.8 million and $1.6 million for the years ended June 30, 2012 and 2011, respectively, an increase of $156,000 or 9.6%.Continued increases in non-performing assets and loan charge-offs have resulted in an increase in the level of allowance for loan losses to total loans receivable to 1.86% as of June 30, 2012 as compared to 1.66% as of June 30, 2011.Nonperforming loans amounted to $7.0 million and $6.3 million at June 30, 2012 and June 30, 2011, respectively, an increase of $723,000 or 11.5%.Net charge-offs amounted to $676,000 and $583,000 for the years ended June 30, 2012 and 2011, respectively, an increase of $93,000.At June 30, 2012, nonperforming assets were 1.23% of total assets and nonperforming loans were 2.15% of net loans. Noninterest income Noninterest income increased to $4.9 million from $4.8 million, an increase of $57,000, when comparing the years ended June 30, 2012 and 2011.The Company recorded a net gain on sale of investments during the year ended June 30, 2012 totaling $11,000 and a net gain on sale of investments during the year ended June 30, 2011 totaling $233,000.The Company also recognized a write-down of an other-than-temporary impairment of securities of $25,000 during the year ended June 30, 2012, and $2,000 during the year ended June 30, 2011.Excluding these items, noninterest income increased $302,000 when comparing the years ended June 30, 2012 and 2011.Service charges on deposits increased $183,000 when comparing the years ended June 30, 2012 and 2011, and debit card fees increased $97,000 when comparing the years ended June 30, 2012 and 2011 as a result of a higher volume of transactions due to growth in the number of checking accounts with debit cards. Noninterest expense Noninterest expense totaled $15.3 million and $14.9 million for the years ended June 30, 2012 and 2011, respectively, an increase of $459,000. The increase was primarily the result of a $220,000 increase in salaries and employee benefits that was primarily due to expenses recognized on the defined benefit pension plan as a result of a settlement of a former employees’ lump-sum pay-out.Contributing to the increase in noninterest expense was a $69,000 increase in service and data processing fees when comparing June 30, 2012 and 2011 resulting from increased charges related to debit card activity and the associated Visa rewards program.Equipment and furniture expense also increased $126,000 when comparing June 30, 2012 and 2011, primarily due to an increase in the depreciation of such assets.Other operating expenses increased $190,000 when comparing the years ended June 30, 2012 and 2011 as a result of the payment of a prepayment penalty on a term borrowing with the FHLB during the year ended June 30, 2012.Partially offsetting these increases in expense was a decrease in FDIC insurance premiums of $247,000 when comparing June 30, 2012 and 2011.These lower premiums are the result of regulatory changes in the method of calculating the premiums. Provision for income taxes The provision for income taxes directly reflects the expected tax associated with the pretax income generated for the given year and certain regulatory requirements.The most significant items affecting the effective rate include tax-exempt income as a percent of total income, state income taxes, and tax benefits associated with stock compensation.The effective rate for fiscal 2012 was 31.5% as compared to 34.1% for fiscal 2011.The decrease in the effective tax rate is related to benefits derived from tax reduction strategies implemented during the fiscal year ended June 30, 2012. LIQUIDITY AND CAPITAL RESOURCES Greene County Bancorp, Inc.’s primary sources of funds are deposits and proceeds from principal and interest payments on loans and securities, as well as lines of credit and term borrowing facilities available through the Federal Home Loan Bank as needed.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit outflows, mortgage prepayments, and borrowings are greatly influenced by general interest rates, economic conditions and competition. Greene County Bancorp, Inc.’s primary investing activities are the origination of residential one- to four-family and nonresidential mortgage loans, other consumer and commercial loans, and the purchase of securities.Loan originations exceeded repayments by $28.4 million and $7.8 million and purchases of securities totaled $80.0 million and $104.8 million for the years ended June 30, 2012 and 2011, respectively.These activities were funded primarily through deposit growth, and principal payments on loans and securities.Loan sales did not provide an additional source of liquidity during the years ended June 30, 2012 and 2011, as Greene County Bancorp, Inc. originated loans for retention in its portfolio. Greene County Bancorp, Inc. experienced a net increase in total deposits of $42.0 million and $48.2 million for the years ended June 30, 2012 and 2011, respectively.The level of interest rates and products offered by local competitors are some factors affecting deposit flows.The Company continues to benefit from consolidation of other depository institutions within its market area and has successfully launched several marketing campaigns aimed at different segments of the market. Greene County Bancorp, Inc. monitors its liquidity position on a daily basis.Excess short-term liquidity is usually invested in overnight federal funds.In the event Greene County Bancorp, Inc. requires funds beyond its ability to generate them internally, additional sources of funds are available through the use of FHLB advance programs made available to The Bank of Greene County.During fiscal year 2012, The Bank of Greene County’s maximum borrowing from FHLB reached $30.8 million and the minimum amounted to $7.0 million.The $21.0 million borrowing at June 30, 2012 consisted of $14.0 million in overnight borrowings, $2.0 million in term borrowings with maturities ranging between 2013 through 2014, and a $5.0 million loan which matures in October 24, 2013, and is convertible to current rates if certain conditions are met, including three-month LIBOR at or above 7.5%.The liquidity position can be significantly impacted on a daily basis by funding needs associated with Greene County Commercial Bank.These funding needs are also impacted by the collection of taxes for the municipalities using the services of Greene County Commercial Bank. The Bank of Greene County’s unfunded loan commitments are as follows at June 30, 2012: (In thousands) Nonresidential mortgage loan commitments $ Residential mortgage loan commitments Construction and land loan commitments Unused portion of overdraft lines of credit Unused portion of home equity lines of credit Unused portion of commercial lines of credit Commercial loan commitments Total commitments $ Greene County Bancorp, Inc. anticipates that it will have sufficient funds available to meet current loan commitments.Certificates of deposit scheduled to mature in one year or less from June 30, 2012, totaled $45.6 million.Based upon Greene County Bancorp, Inc.’s experience and its current pricing strategy, management believes that a significant portion of such deposits will remain with Greene County Bancorp, Inc. At June 30, 2012 and 2011, The Bank of Greene County and Greene County Commercial Bank exceeded all of their regulatory capital requirements, as illustrated in Note 17. Regulatory Matters in the Notes to Consolidated Financial Statements.Shareholders’ equity represented 8.9% of total consolidated assets at June 30, 2012, and 8.8% at June 30, 2011. Greene County Bancorp, Inc.’s most liquid assets are cash and cash equivalent accounts.The levels of these assets are dependent on Greene County Bancorp, Inc.’s operating, financing, lending and investing activities during any given period.At June 30, 2012, cash and cash equivalents totaled $7.7 million, or 1.3% of total assets. The following table sets forth a summary of selected financial data at and for the fiscal quarter ends for the years ended June 30, 2012 and 2011.Closing market price information is stated at the quarter end dates indicated.During the fiscal years ended June 30, 2012 and 2011, the MHC waived its right to receive dividends. First Second Third Fourth (In thousands, except per share data) Quarter Quarter Quarter Quarter FISCAL 2012 Loans receivable, net Deposits Interest income Interest expense Net interest income Provisions of loan losses Noninterest income Noninterest expense Income before provision for income taxes Net income Earnings per common share - Basic Earnings per common share – Diluted Market price (NASDAQ:GCBC) High Low Close Cash Dividends FISCAL 2011 Loans receivable, net Deposits Interest income Interest expense Net interest income Provisions of loan losses Noninterest income Noninterest expense Income before provision for income taxes Net income Earnings per common share - Basic Earnings per common share – Diluted Market price (NASDAQ:GCBC) High Low Close Cash Dividends COMMON STOCK AND RELATED MATTERS Greene County Bancorp, Inc.’s common stock is listed on the NASDAQ Capital Market under the symbol “GCBC”.As of September 7, 2012 Greene County Bancorp, Inc. had eleven registered market makers, 510 stockholders of record (excluding the number of persons or entities holding stock in street name through various brokerage firms) and 4,184,671 shares outstanding.As of such date, Greene County Bancorp, MHC (the “MHC”), Greene County Bancorp, Inc.’s mutual holding company, held 2,304,632 shares of common stock or 55.1% of total shares outstanding.Consequently, shareholders other than the MHC held 1,880,039 shares. Payment of dividends on Greene County Bancorp, Inc.’s common stock is subject to determination and declaration by the Board of Directors and depends upon a number of factors, including capital requirements, regulatory limitations on the payment of dividends, Greene County Bancorp, Inc.’s results of operations, financial condition, tax considerations and general economic conditions.No assurance can be given that dividends will be declared or, if declared, what the amount of dividends will be, or whether such dividends, once declared, will continue.During the fiscal year ended June 30, 2012 and 2011, the MHC waived its right to receive dividends.The MHC’s ability to waive its right to receive dividends is dependent upon regulatory approval.The MHC has not received regulatory approval to continue to waive the right to receive dividends in periods subsequent to June 30, 2012. IMPACT OF INFLATION AND CHANGING PRICES The consolidated financial statements of Greene County Bancorp, Inc. and notes thereto, presented elsewhere herein, have been prepared in accordance with U.S. generally accepted accounting principles, which require the measurement of financial position and operating results in terms of historical dollars without considering the change in the relative purchasing power of money over time and due to inflation.The impact of inflation is reflected in the increased cost of Greene County Bancorp, Inc.’s operations.Unlike most industrial companies, nearly all the assets and liabilities of Greene County Bancorp, Inc. are monetary.As a result, interest rates have a greater impact on Greene County Bancorp, Inc.’s performance than do the effects of general levels of inflation.Interest rates do not necessarily move in the same direction or to the same extent as the price of goods and services. IMPACT OF RECENT ACCOUNTING PRONOUNCEMENTS Recent accounting pronouncements which may impact the Company’s financial statements are discussed within Note 1 Summary of significant accounting policies in the Notes to Consolidated Financial Statements. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The management of Greene County Bancorp, Inc. is responsible for establishing and maintaining adequate internal control over financial reporting.Greene CountyBancorp Inc.’s internal control system was designed to provide reasonable assurance to the Company’s management and board of directors regarding the preparation and fair presentation of published consolidated financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Greene CountyBancorp, Inc.’s management assessed the effectiveness of the Company’s internal control over financial reporting as of June 30, 2012. In making this assessment, it used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework. Based on our assessment, we believe that, as of June 30, 2012, the Company’s internal control over financial reporting was effective based on those criteria. /s/ Donald E Gibson /s/ Michelle Plummer Donald E. Gibson Michelle Plummer, CPA President and Chief Executive Officer Executive Vice President, Chief Operating Officer and Chief Financial Officer REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ParenteBeard To the Board of Directors and Shareholders of Greene County Bancorp, Inc. We have audited the accompanying consolidated statements of financial condition of Greene County Bancorp, Inc. and Subsidiaries (“the Company”) as of June 30, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in shareholders’ equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Greene County Bancorp, Inc. and Subsidiaries as of June 30, 2012 and 2011, and the results of their operations and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ ParenteBeard LLC ParenteBeard LLC Harrisburg, Pennsylvania September 28, 2012 Greene County Bancorp, Inc. Consolidated Statements of Financial Condition (In thousands, except share and per share amounts) June 30 ASSETS Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Securities available for sale, at fair value Securities held to maturity, at amortized cost Federal Home Loan Bank stock, at cost Loans Allowance for loan losses ) ) Unearned origination fees and costs, net Net loans receivable Premises and equipment Accrued interest receivable Foreclosed real estate Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Noninterest bearing deposits $ $ Interest bearing deposits Total deposits Borrowings from FHLB, short term Borrowings from FHLB, long term Accrued expenses and other liabilities Total liabilities SHAREHOLDERS’ EQUITY Preferred stock, Authorized-1,000,000 shares; Issued - None Common stock, par value $.10 per share; Authorized- 12,000,000 shares Issued-4,305,670 shares Outstanding -4,182,671 shares at June 30, 2012 4,145,828 shares at June 30, 2011; Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 122,999 shares at June 30, 2012 159,842 shares at June 30, 2011 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Income (In thousands, except share and per share amounts) Years Ended June 30, Interest income: Loans $ $ Investment securities – taxable Mortgage-backed securities Investment securities – tax exempt Interest bearing deposits and federal funds sold 28 42 Total interest income Interest expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Debit card fees Investment services E-commerce fees Net gain on sale of available-for-sale securities 11 Other than temporary impairment of available-for-sale security ) (2 ) Other operating income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment and furniture expense Service and data processing fees Computer supplies and support Advertising and promotion FDIC insurance premiums Legal and professional fees Other Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Basic EPS $ $ Basic average shares outstanding Diluted EPS $ $ Diluted average shares outstanding Dividends per share $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Comprehensive Income (In thousands) Years ended June 30, Net income $ $ Other comprehensive income (loss): Unrealized holding gain (loss) on available for sale securities, arising during, the years ended June 30, 2012 and 2011, net of income taxes of $20 and ($291) 34 ) Accretion of unrealized loss on securities transferred to held-to-maturity, net of income taxes of $23 and $28, respectively 35 44 Reclassification adjustment for gain on sale of available-for-sale securities realized in net income, net of income taxes of ($4) and ($92), respectively (7 ) ) Reclassification adjustment for loss on write-down of held-to-maturity securities realized in net income, net of income taxes of $10 and $1, respectively 15 1 Change in pension benefits, net of income taxes of ($267) and ($29), respectively ) ) Total other comprehensive loss, net of taxes ) ) Comprehensive income $ $ See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Changes in Shareholders’ Equity For the Years Ended June 30, 2012 and 2011 (In thousands) Accumulated Additional Other Total Common Paid – In Retained Comprehensive Treasury Shareholders’ Stock Capital Earnings Income Stock Equity Balance at June 30, 2010 Stock options exercised Tax benefit of stock based compensation 3 3 Stock based compensation Dividends declared Net income Total other comprehensive loss, net of taxes Balance at June 30, 2011 Stock options exercised 94 Tax benefit of stock based compensation 5 5 Stock based compensation 19 19 Dividends declared Net income Total other comprehensive loss, net of taxes Balance at June 30, 2012 See notes to consolidated financial statements. Greene County Bancorp, Inc. Consolidated Statements of Cash Flows (In thousands) Years Ended June 30, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Deferred income tax expense (benefit) ) Net amortization of premiums and discounts Net amortization of deferred loan costs and fees Provision for loan losses Stock option compensation 19 Other than temporary impairment of available-for-sale security 25 2 Net gain on sale of available-for-sale securities ) ) Loss on sale of foreclosed real estate 36 Excess tax benefit from share-based payment arrangements (5
